Case 8:19-cv-00084-DMG-KES Document 89 Filed 08/31/20 Page 1 of 17 Page ID #:1222



    1                                                                 JS-6
    2
    3
    4
    5
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
   10                               WESTERN DIVISION
   11   CLEANFUTURE, INC., an Oregon           Case No.: SA CV 19-84-DMG (KESx)
        corporation,
   12                                          ORDER RE DISMISSAL OF ACTION
                      Plaintiff,               [88]
   13
             v.
   14
        MOTIVE ENERGY, INC., et al.,
   15
                      Defendants.
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 8:19-cv-00084-DMG-KES Document 89 Filed 08/31/20 Page 2 of 17 Page ID #:1223



    1          Pursuant to the parties’ stipulation, AND GOOD CAUSE APPEARING,
    2          IT IS HEREBY ORDERED AND DECREED, as follows:
    3          1.      The Settlement Agreement, attached hereto as Exhibit A, is approved
    4   by the Court and the parties are ordered to perform the terms, covenants, and
    5   conditions therein contained.
    6          2.      The Court retains jurisdiction over the parties to enforce the Settlement
    7   Agreement.
    8          3.      The above-captioned action is hereby dismissed, with prejudice, as to
    9   all Parties.
   10          4.      Each party shall bear its own costs and attorneys’ fees.
   11          5.      All scheduled dates and deadlines are VACATED.
   12
   13   DATED: August 31, 2020                   __________________________________
   14                                            DOLLY M. GEE
                                                 UNITED STATES DISTRICT JUDGE
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 8:19-cv-00084-DMG-KES Document 89 Filed 08/31/20 Page 3 of 17 Page ID #:1224




                     EXHIBIT A
Case 8:19-cv-00084-DMG-KES Document 89 Filed 08/31/20 Page 4 of 17 Page ID #:1225
Case 8:19-cv-00084-DMG-KES Document 89 Filed 08/31/20 Page 5 of 17 Page ID #:1226
Case 8:19-cv-00084-DMG-KES Document 89 Filed 08/31/20 Page 6 of 17 Page ID #:1227
Case 8:19-cv-00084-DMG-KES Document 89 Filed 08/31/20 Page 7 of 17 Page ID #:1228
Case 8:19-cv-00084-DMG-KES Document 89 Filed 08/31/20 Page 8 of 17 Page ID #:1229
Case 8:19-cv-00084-DMG-KES Document 89 Filed 08/31/20 Page 9 of 17 Page ID #:1230
Case 8:19-cv-00084-DMG-KES Document 89 Filed 08/31/20 Page 10 of 17 Page ID #:1231
Case 8:19-cv-00084-DMG-KES Document 89 Filed 08/31/20 Page 11 of 17 Page ID #:1232
Case 8:19-cv-00084-DMG-KES Document 89 Filed 08/31/20 Page 12 of 17 Page ID #:1233
Case 8:19-cv-00084-DMG-KES Document 89 Filed 08/31/20 Page 13 of 17 Page ID #:1234
Case 8:19-cv-00084-DMG-KES Document 89 Filed 08/31/20 Page 14 of 17 Page ID #:1235
Case 8:19-cv-00084-DMG-KES Document 89 Filed 08/31/20 Page 15 of 17 Page ID #:1236
Case 8:19-cv-00084-DMG-KES Document 89 Filed 08/31/20 Page 16 of 17 Page ID #:1237
Case 8:19-cv-00084-DMG-KES Document 89 Filed 08/31/20 Page 17 of 17 Page ID #:1238
